                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


 WALTER HENRY, individually,
 MARGARET HENRY, individually, and
 as next of friends of M.H., a minor child,

                Plaintiffs,                                         Case No.: 3:18-cv-321

 v.                                                                 JURY DEMANDED

 KNOX COUNTY, TENNESSEE,
 KNOX COUNTY BOARD OF EDUCATION d/b/a
 KNOX COUNTY SCHOOLS;
 ROBERT THOMAS, individually as
 Superintendent of Knox County Schools;
 ANDREW BROWN, individually as
 Principal of South-Doyle Middle School;
 EVELYN GILL, individually.

                Defendants.


           JOINT MOTION FOR APPROVAL OF MINOR’S SETTLEMENT
 ______________________________________________________________________________

        NOW COME the Parties to this action, by and through counsel, and, pursuant to T.C.A.

 § 34-1-121(b), and move this Court for approval of the settlement of this matter. In support of

 this Motion, the Parties would show this Court as follows:

        1. Plaintiffs’ Contentions. This matter involves a claim in which the Plaintiffs have

 asserted that the Knox County Board of Education and the individually named Defendants

 violated the constitutional rights of the minor Plaintiff. Specifically, that the disabled minor was

 physically and mentally abused by Defendant Gill.




                                                  1
Case3:18-cv-00321-TRM-DCP
Case 3:18-cv-00321-TRM-DCP Document
                           Document30
                                    22 Filed
                                       Filed02/26/19
                                             12/13/18 Page
                                                      Page11of
                                                             of55 PageID
                                                                  PageID#:
                                                                         #:113
                                                                            66
        2. ​Defendant’s Contentions. The Defendants deny any liability to the Plaintiffs. While

 the Plaintiffs dispute the Defendants’ assertions, they recognize that a reasonable jury could

 indeed find for the Defendants. Likewise, the Plaintiffs agree that it will be difficult to quantify

 any damages sustained by the Plaintiffs as a result of any action of any school official.

        3. Settlement in Best Interest of the Parties. While the Plaintiffs and Defendant dispute

 the claims and defenses made by the other, they agree this matter should be resolved in the best

 interest of the child and to prevent the time and expense associated with further litigation.

        Given the facts at issue and the alleged injuries and potential outcomes were this matter

 to proceed to trial, Counsel to the Plaintiffs is of the opinion that the overall settlement is

 appropriate, reasonable and in the best interests of Minor. Such opinion is based on a number of

 considerations, including, without limitation, (a) a review of settlements obtained by Plaintiffs in

 similar cases involving the alleged mistreatment of a special needs child in a school setting; (b)

 the possibility of an award of punitive damages in the case; (c) the possibility that affirmative

 defenses available to one or more Defendants might succeed; (d) the difficulties faced by

 Plaintiffs in quantifying the damages associated with the injuries alleged and suffered by minor;

 and (e) the additional uncertainties that are necessarily attendant to continued litigation.

        4. ​Minor Plaintiff’s Medical Treatment.             The associated medical expenses for

 treatment and evaluation of Minor Plaintiff in regard to the subject incident are outlined in

 Statement for Attorney Fees, Expenses, Costs, and Disbursements for Plaintiffs’ Counsel

 requested to be filed under seal. All of the Minor Plaintiff’s known medical bills have been paid.

        Pursuant to Tenn. Code Ann. § 71-5-117, counsel for Plaintiffs represents and

 acknowledges to the Court that counsel has contacted the State of Tennessee and/or any acting




                                                   2
Case3:18-cv-00321-TRM-DCP
Case 3:18-cv-00321-TRM-DCP Document
                           Document30
                                    22 Filed
                                       Filed02/26/19
                                             12/13/18 Page
                                                      Page22of
                                                             of55 PageID
                                                                  PageID#:
                                                                         #:114
                                                                            67
 on its behalf pursuant to § 71-5-117(e) to inquire whether it has a subrogation interest. To the

 extent that an interest appears, counsel for Plaintiffs acknowledges counsel’s obligation under

 § 71-5-117 with respect to such lien. Any and all further subrogation payments or liens are the

 responsibility of the Plaintiffs.

         5. Amount. ​Premises considered, the Knox County Schools agrees to pay, and the

 Plaintiffs have agreed to accept, the total sum of $93,000 in full satisfaction of any and all claims

 arising out of or related to the incidents of August 2017 and any other claims connected with the

 minor Plaintiff’s education, which shall include any and all claims for Plaintiffs’ Attorney’s fees.

 Knox County Schools has in addition agreed to pay for the court costs incurred by attorney for

 Plaintiffs and for the cost of the mediator in this action.

         6.      Attorney Fees​​. Plaintiffs’ Counsel has requested to file a supplementary

 Statement for Attorney Fees, Expenses, Costs, and Disbursements for Plaintiffs’ Counsel

 ex-parte and under seal due for this Honorable Court’s review and consideration.

         7.      Management. The parties propose that the remaining net settlement proceeds to

 be paid to the Plaintiffs will be managed by the adult Plaintiffs for the benefit of the minor

 Plaintiff. In particular, this money will be placed in an interest bearing account and used for

 medical expenses, counseling sessions, various therapies, any other educational expense, and

 associated travel expenses that might arise for the benefit of this child. There is no conflict

 between the parents concerning such use.

         The parties further pray that this Court specifically find that such settlement is for the

 best interest of the minor, and that the Court further find that it is not necessary for a legal

 guardian to be appointed for the minor, pursuant to Tennessee Code Annotated § 34-1-121.




                                                    3
Case3:18-cv-00321-TRM-DCP
Case 3:18-cv-00321-TRM-DCP Document
                           Document30
                                    22 Filed
                                       Filed02/26/19
                                             12/13/18 Page
                                                      Page33of
                                                             of55 PageID
                                                                  PageID#:
                                                                         #:115
                                                                            68
        8. ​Dismissal with Prejudice​​. The parties additionally propose, upon this Court’s

 approval of the terms of this settlement, that this matter be dismissed with Prejudice.

        9. ​Release of Claims​​. Subject to the approval of this Court, the Plaintiffs have entered

 into a written Release of Claims, an executed copy of which is filed with this Motion as ​Exhibit

 1​.

        WHEREFORE, PREMISES CONSIDERED, the parties move this Court to approve this

 minor settlement and, upon the approval of this settlement, to dismiss this action with prejudice.

                                                                Respectfully submitted,


                                                                ​THE ERWIN LAW FIRM


                                                                 ​/s/ Jacob E. Erwin
                                                                  JACOB E. ERWIN, BPR #020728
                                                                  P.O. Box 6650
                                                                  Maryville, TN 37802
                                                                  (865) 851-0644
                                                                  jake@erwinlawtn.com
                                                               ​ Attorney for Plaintiffs


                                                               ​/s/ David M. Sanders
                                                               David M. Sanders, BPR #016885
                                                               Deputy Knox County Law Director
                                                               Suite 612, City County Building
                                                               400 Main Street
                                                               Knoxville, TN 37902
                                                               (865) 215-2327
                                                           ​   Attorney for Defendants




                                                  4
Case3:18-cv-00321-TRM-DCP
Case 3:18-cv-00321-TRM-DCP Document
                           Document30
                                    22 Filed
                                       Filed02/26/19
                                             12/13/18 Page
                                                      Page44of
                                                             of55 PageID
                                                                  PageID#:
                                                                         #:116
                                                                            69
                                       CERTIFICATE OF SERVICE
         I hereby certify that on the 13​th ​day of December, 2018, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                                ​/s/ Jacob E. Erwin
                                                                 Jacob E. Erwin, BPR # 020728




                                                  5
Case3:18-cv-00321-TRM-DCP
Case 3:18-cv-00321-TRM-DCP Document
                           Document30
                                    22 Filed
                                       Filed02/26/19
                                             12/13/18 Page
                                                      Page55of
                                                             of55 PageID
                                                                  PageID#:
                                                                         #:117
                                                                            70
